Citation Nr: 1701277	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hallux valgus.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1987 to April 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for hearing loss, rated 0 percent from October 18, 2011 and continued a 10 percent rating for bilateral hallux valgus.  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the most recent VA treatment records in the Veteran's file are dated in August 2015, leaving well over a year of potentially pertinent treatment records outstanding.  Such records are constructively before the Board and must be secured.

The Veteran was last examined in conjunction with his claims in February 2013.  Since that time, and specifically at the August 2016 hearing, he has alleged that both his hearing loss and his hallux valgus have worsened.  Specifically, he alleged that he had to quit his job as a car wash manager in August 2013 because of his hallux valgus disability, and that his VA podiatrist had discussed the possibility of surgery.  In light of the allegations of worsening, the length of time that has passed since his most recent examinations, and the fact that over a year of pertinent treatment records remains outstanding, the Board finds that contemporaneous examinations are also needed. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment that the Veteran have received for his hallux valgus and hearing loss disabilities, to specifically include all such VA records dated since August 2015.

2. Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed and audiometric testing must be conducted.  The examiner should report the findings of audiometric testing (i.e., puretone thresholds), the average puretone threshold, speech recognition test results, any other reported symptoms, and any functional impairment the Veteran suffers due to his hearing loss disability.

The examiner must provide a complete rationale for any opinions provided with citation to factual evidence or medical literature, as appropriate.

3. The Veteran should also be scheduled for a podiatric examination to determine the current severity of his bilateral hallux valgus.  The entire record must be reviewed and any tests or studies deemed necessary must be completed.  The examiner must report all pertinent symptomatology and findings associated with the Veteran's bilateral hallux valgus, and note any functional impairment he suffers due to subjective factors such as pain, weakness, fatigue, incoordination, etc.  

In addition, the examiner should specifically consider and discuss whether the Veteran's hallux valgus is productive of pathology that is not contemplated by the schedular criteria for such disability (Diagnostic Code 5280).  

The examiner must provide a complete rationale for any opinions provided, with citation to supporting factual evidence and medical literature, as appropriate.

4. Then, the AOJ should review the record and, if appropriate, refer the claim for an increased rating for hallux valgus to the Director of the Compensation Service for extraschedular consideration.

5. Once the above development is completed, the AOJ should review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




